Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADDED BY SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Charter Financial Corporation (the “Company”) on Form 10-Q for the quarter ended March 31, 2013 as filed with the Securities and Exchange Commission (the “Report”), the undersigned hereby certify, pursuant to 18 U.S.C. § 1350, as added by § 906 of the Sarbanes-Oxley Act of 2002, that to the best of their knowledge: The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company as of and for the period covered by the Report. Date: May 10, 2013 /s/Robert L. Johnson Robert L. Johnson President and Chief Executive Officer Date: May 10, 2013 /s/ Curtis R. Kollar Curtis R. Kollar Senior Vice President and Chief Financial Officer
